In re: Lance P. Coleman applying for Supervisory and Remedial Writs.
Writ granted. See Order.
On considering petition of the relator in the above entitled and numbered cause, it appears that the trial court judge was correct in denying a preliminary hearing on the two misdemeanor charges which are now supported by bills of information. However, the charge of contributing to delinquency of a juvenile is a felony under Act 647 of 1968, and relator is entitled to a preliminary examination under that felony charge.
It is ordered that the Honorable Edward A. de la Houssaye, III, Judge of the Sixteenth Judicial District Court, Parish of St. Mary, grant relator’s motion for a preliminary examination on the felony charge of contributing to delinquency of juveniles and to forthwith hold such examination in this cause bearing docket No. 73,602, or show cause to the contrary.